ON STATE’S motion for rehearing
GRAVES, Presiding Judge.
The state has briefed and argued the proposition that the motion for rehearing on the part of the appellant which was granted was an error and should be set aside and this cause affirmed as was done in our original opinion herein.
In our opinion on the appellant’s motion for rehearing we held that the objection to the testimony of A. J. Barrett, the *56Texas Liquor Control Agent, was not sufficiently explicit to call the trial court’s attention to any matters relative to the testimony of Mr. Barrett that were objectionable. It is shown in Bill of Exception No. 5 herein that the state, on cross-examination of the appellant’s wife, asked her whether she had ever sold any whiskey to A. J. Barrett, the Texas Liquor Control Agent, to whom it was alleged that appellant himself had sold whisky. Appellant objected to such question on the ground that “it was not germane to anything asked on direct examination; that it was entirely a separate matter; that it was a new matter not relevant to matters brought out on direct examination.” The court overruled the objection and permitted the witness to answer the question. This bill itself does not show what answer the witness made thereto, and therefore it might be said that the bill is incomplete, but in Bill of Exception No. 6 immediately following, the state re-introduced the witness A. J. Barrett, the Texas Liquor Control Agent, who was then allowed to testify that he bought whisky from the defendant’s wife, Mrs. Fred Cox, a couple of nights after the date on which this prosecution is laid, and that he had filed a case against her for such sale. This testimony was objected to by the defendant at the time it was offered upon the grounds that “it was prejudicial, irrelevant and immaterial, and had no bearing whatsoever on the case; that it was an impeachment of the defendant’s wife on the questions asked on cross-examination which were not germane to the testimony given on direct examination by said witness, Mrs. Fred Cox, wife of the defendant.” The court overruled this objection and admitted said testimony on the part of said Texas Liquor Control Agent, A. J. Barrett.
It is suggested by the state that this objection to the testimony of the Texas Liquor Control Agent was not sufficient to call the court’s attention to the error complained of and therefore should not be considered herein.
The objection might have gone further and suggested to the court that the sale of whisky was not an offense involving moral turpitude, but aside from this, it seems to us that it was as fair an objection as could be leveled against this portion of the testimony.
The fact that appellant’s wife sold whisky to the witness in question two days after the alleged occurrence set forth in this cause seems obviously immaterial and irrelevant for any purpose. It seems to have no bearing on this case, and also seems *57to have been an impeachment of the appellant’s wife by questions that were asked her on cross-examination which were not germane to the testimony given by her on direct examination.
We think we were correct in granting the appellant’s motion for rehearing and in reversing this cause by virtue of Bills of Exception Nos. 5 and 6 herein set forth.
The state’s motion for rehearing is overruled.